*446The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). The circumstances, viewed as a whole, supported the conclusion that defendant was a participant in a drug-selling operation being conducted out of a vacant apartment, and that he was a possessor of a large quantity of drugs contained in a knapsack in the apartment (see People v Jones, 72 AD3d 452 [2010], lv denied 15 NY3d 806 [2010]).
The People’s summation did not deprive defendant of his right to a fair trial. Given the context, the prosecutor’s reference to the dangers of undercover police work was not a “safe streets” argument (see People v Brown, 17 NY3d 742, 743 [2011]). Instead, this line of argument was a permissible rebuttal to defendant’s argument that the police paperwork was inadequate (see People v Chandler, 265 AD2d 239 [1999], lv denied 94 NY2d 902 [2000]). The prosecutor’s comment on the codefendant’s absence at trial was improper, but this isolated error was not so prejudicial as to warrant a new trial, particularly since the court’s jury charge included an admonition to draw no inference from the codefendant’s absence. Defendant’s remaining challenges to the prosecutor’s summation are unpreserved (see People v Romero, 7 NY3d 911, 912 [2006]), and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P, Andrias, DeGrasse and Richter, Abdus-Salaam JJ.